PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/138,518
Filing Date: 26 Apr 2016
Appellant(s): Cunico et al.



__________________
Attorney Stephen A. Terrile
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/20/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/13/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Applicant’s arguments filed 12/20/2021 have been fully considered but they are not persuasive.  Applicant’s arguments begin on page 2 of Remarks where there are a total of 3 specific arguments.  Each specific argument is addressed below.

Argument:  Applicant argues in Remarks on page 2 that when discussing the element of generating an inference of a likelihood of a potential incident related to an individual while located in a venue, the Merriam-Webster dictionary should be consulted which defines “incident” as “an action likely to lead to grave consequences.”  Applicant also argues that this definition is consistent with the examples provided in the application.
In Response:  Bulut teaches a line wait time estimation with a customer being seated or served after waiting in line is interpreted as the potential incident while waiting at the coffee shop which is the venue.  Page 208 was specifically used, and the line wait estimation functionality is present throughout the reference.  
and dictionaries. Any meaning of a claim term taken from the prior art must be consistent with the use of the claim term in the specification and drawings. Moreover, when the specification is clear about the scope and content of a claim term, there is no need to turn to extrinsic evidence for claim interpretation.”  See MPEP 2111.01 III.  However, other dictionary sources define “incident” in slightly different ways.  Dictionary.com, for instance, defines incident as “an individual occurrence or event.”  This doesn’t suggest that an incident must include a negative or “grave” consequence.  The main overlap of the term “incident”, which most dictionaries share, is that it is a single occurrence or event, but not necessarily as a negative or unpleasant occurrence.  
Paragraph(s) [0004], [0005], [0041], and [0046] of the specification contain descriptions of incident(s), but there isn’t a clear definition in the claims or the specification that would suggest an incident must be of negative consequence to a user or group of users.  Although there is at least one example given in the specification for possible incidents that appear to be unpleasant, an example isn’t a clear definition that necessarily denies other possible meanings (see MPEP 2111.01 II. which states, "Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.")
Therefore, based on a reasonable interpretation in view of the specification, the prior art of record teaches the claimed limitation because the term “incident” must be an event or an occurrence, but to add a negative connotation would be overly limiting because that particular meaning is supported only by a subset of definitions in the readily available dictionaries.  

Argument:  Applicant argues in Remarks on page 3, that when discussing the element of mapping, via the crowdsourcing systems, the data received from the devices to a cohort which represent the users having something in common which is associated with a venue, the cited reference Kilby doesn’t adequately teach this limitation because the term “mapping” is distinct from the use of the location information disclosed in Kilby.
	Specifically, Kilby doesn’t disclose or suggest mapping the data received from the plurality of crowd sourced devices to a cohort, the cohort representing a group of individuals who have something in common, the mapping comprising associating the plurality of crowd sourced devices with a venue, much less the something in common being the cohort is attending an event at a venue, as required by claim 1.
In Response:  Reference Kilby is used to teach these limitations with citations to paragraphs [0088], [0090], and [0106].  These paragraphs teach that location information can be input by the user ([0088]) or obtained without a direct input ([0106]).  Other paragraphs which disclose this teaching are paragraphs [0064], [0069] and [0101] using a GPS system.  This is interpreted as mapping the data received from user cohort of individuals with “plurality of users” participating in the exhibition/auction.  Paragraphs [0005] and [0041] of the specification recite, “the mapping of the data received from the plurality of crowd sourced devices includes binding the data to a physical or logical location.”  With this in mind, the claim means that the location data received from users (“the data received from the plurality of crowd sourced devices”) is bound to a particular location (“mapping, via at least one of the crowdsourcing analysis system…, to a cohort… the cohort is attending an event at a venue”).  It’s important to note that the users and the cohort of individuals are one in the same.  How this works in the claim is that the users provide location data, and that data is mapped back to them with an association to a particular location.  This allows the system to determine that the users are either inside or outside a venue.  As an example, in an auction, the group of users would be associated with that particular auction based on the system determining that those users’ locations are within the same building that the auction is being held.  With this information, the system could give relevant information from the auction which is held at the building.  This is precisely what Kilby provides in paragraph [0090].  
Therefore, based on a reasonable interpretation in view of the specification, the prior art of record teaches the claimed limitation.

Argument:  Applicant argues in Remarks on page 3, that Duan doesn’t adequately teach the element of registering each of the plurality of crowd sourced devices as each device enters the venue and deregistering each of the plurality of crowd sourced devices as each device exits the venue.  Duan instead teaches a checking-in and checking-out which isn’t the same thing as registering and deregistering.
In Response:  Reference Duan is used with paragraphs [0039] and [0042] used as support for teaching the claimed limitations.  
	First, Duan isn’t used to teach the crowd sourced devices.  Duan is combined with both Bulut and Kilby which teach this limitation.  Therefore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Second, although the exact terms “registering” and “deregistering” aren’t in Duan, a “check-in” and a “check-out” are interpreted as being the same thing because they achieve the same function as claimed.  These terms read on the claimed limitations because there’s nothing in the claim limitations which suggest that these terms don’t describe the same things.  Applicant could possibly add clarification in the claims that would overcome this reference, but there’s no clarification that suggests registration is different from checking in.  Paragraph [0050] of the specification recites, “crowdsourced device may include additional identification information which is provided to the crowd sourcing data analysis system 301 when the device is registered.”  may include additional identification” isn’t a clear definition of registration which must be read into the claim limitations.  MPEP 2111.01 II. which states, “it is improper to import claim limitations from the specification”.  
Based on a reasonable interpretation in view of the specification, the prior art of record teaches the claimed limitation.

(3) Conclusion of Examiner Answer
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MATTHEW J ELLIS/Examiner, Art Unit 2152                                                                                                                                                                                                        
Conferees:
/ZHENGXI LIU/Primary Examiner                                                                                                                                                                                                        

/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.